DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is examiner’s statement of reasons for allowance:
The prior art of record, alone or in combination, fails to teach “a file system request buffer associated with the local computing device; and file system choking management circuitry associated with the local computing device, wherein the file system choking management circuitry is operable to independently control a first rate at which a first type of file system requests are fetched from the file system request buffer and a second rate at which a second type of file system requests are fetched from the file system request buffer, and wherein the first rate is controlled based on a batch size.”
The most relevant prior art of record, Thatcher et la (U.S 2011/0060887), teach the idea of having a controller separately control read pipeline and write pipeline internal to the controller. Merry, Jr. et al (U.S. 7,596,643) teaches a storage system comprises a configurable buffer, which is capable to receiving data at higher rate than the write speed of the non-volatile storage of the system.


Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/KHOA D DOAN/Primary Examiner, Art Unit 2133